DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on June 25, 2021 is acknowledged.  The traversal is on the ground(s) that examination of the entire application can be made without serious burden in view of the entered amendments.  This is not found persuasive because the groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). The Group I and Group II are distinct even with the amendments. 
The requirement is still deemed proper and is therefore made FINAL.

Response to Amendment
The amendment filed on June 25, 2021 in response to the previous Office Communication (04/30/2021) is acknowledged and has been entered.
	Claims 1 – 21 are currently pending.
	Claims 2 – 4 and 7 – 21 withdrawn.


Election/Restrictions
Amended claims 17 – 20 and newly submitted claim 21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The amended claims are directed to a “pixel manufacturing method”. The features and limitations of these claims are not shared by the elected Group. Specifically, pixel manufacturing methods are classified in H01L21/00 while the imaging device of the selected Group is classified in H04n5/00.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17 – 21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 06/10/2021. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyu et al. (US 2015/0333099).
Regarding claim 1, Lyu et al. disclose an imaging device, comprising: a pixel array (102), which comprises a plurality of pixels arranged in rows and columns (fig. 1; ¶15); and a control circuit (108), which controls the pixel array (fig. 1; ¶15); wherein the control circuit reads the plurality of pixels by turns under the rolling shutter state and reads the plurality of pixels simultaneously under the global shutter state (¶15: control circuitry 108 may generate a shutter signal for controlling image acquisition. In one example, the shutter signal is a global shutter signal for simultaneously enabling all pixels within pixel array 102 to simultaneously capture their respective image data during a single acquisition window. In another example, the shutter signal is a rolling shutter signal such that each row, column, or group of pixels is sequentially enabled during consecutive acquisition windows).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 5 – 6 rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. in view of Chinese Patent Publication CN 206042182 (hereinafter Smartsens).
Regarding claim 5, Lyu et al. disclose all of the aforementioned limitations of claim 1. Lyu also teaches further comprising an output transistor connected to a column output line(224/226) (¶20). Lyu fails to explicitly disclose an output transistor controlled by a bias signal, wherein the output transistor is connected coupled to a column output line under the rolling shutter state and is grounded under the global shutter state.
	In the same field of endeavor, Smartsens teaches pixel 600 includes an output transistor 620 connected between the source follower transistor 608 and the ground and controlled by the bias control and during global shuttering the output is connected to ground and during progressive shuttering the output is connected to the output (fig. 6; ¶39-44). In light of the teaching of Smartsens, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Smartsens’ configuration in Lyu’s system because an artisan of ordinarily skill would recognize that this would result in an imaging device capable of global and rolling shutter operations to image quality moving objects.

	Regarding claim 6, Lyu et al. in view of Smartsens disclose all of the aforementioned limitations of claim 5. Smartsens also teaches wherein the bias signal functions as a selection signal under the rolling state and the bias signal controls the off-and-on states of the output transistor under the global state (fig. 6; ¶39-44: output transistor is either connected to ground or to the output in a source follower circuit).
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698